ORDER
Petitioner filed a petition for rehearing and rehearing en banc on October 30, 2014, with an Amicus Brief filed by the National Immigration Lawyers Association in support of the petition for rehearing and rehearing en banc, and Respondent’s response to the rehearing en banc filed on January 7, 2015. No judge in regular active service has requested a vote on the petition for rehearing en banc, and all members of the original panel have voted to deny rehearing. Judge Hamilton concurs in the denial of the petition for rehearing en banc for the reasons stated in his separate opinion, which follows this order. Accordingly,
IT IS ORDERED that the petition for rehearing and rehearing en banc is DENIED.